1

2

3

4

5

6

7

8                         UNITED STATES DISTRICT COURT

9                        EASTERN DISTRICT OF CALIFORNIA

10                                ----oo0oo----

11

12   UNITED STATES OF AMERICA,              No. 2:07-CR-0025 WBS
13                  Plaintiff,

14        v.                                ORDER
15   LUP PARK LI,

16                  Defendant.

17

18                                ----oo0oo----

19               Defendant Lup Park Li moves for early termination of

20   supervised release pursuant to 18 U.S.C. § 3583(e). (Docket No.

21   507).     Previously, on December 9, 2016, this court ordered

22   jurisdiction over this case transferred to the Northern District

23   of California pursuant to 18 U.S.C. § 3605, and the Northern

24   District accepted jurisdiction on December 13, 2016.     (Docket No.

25   481).

26               Accordingly, defendant’s motion is DENIED for lack of

27   jurisdiction, without prejudice to its being refiled in the

28   United States District Court for the Northern District of
                                        1
1    California.

2    Dated:   December 23, 2019

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                  2
